Citation Nr: 1543378	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes planus and plantar fasciitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from October 1994 to June 1998. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 rating decision issued by the VA RO in Houston, Texas.

This case was previously remanded for further development in October 2014 and March 2015.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran alleges that his present foot condition is the result of his active military service.  Particularly, he states that his condition is the result of rigorous military activities, such as running, jumping, marching, standing, and hiking while wearing combat boots in service.  In the alternative, he alleges that, in contradiction to his February 1993 entrance examination, that he was born with flat feet and the in-service aggravation thereof caused his present foot condition. 

As a matter of background, in October 2014, the Board remanded the Veteran's claim for service connection for a foot disability because the VA examiner who conducted the Veteran's January 2012 VA examination based his conclusion on an inaccurate factual premise, namely, that the Veteran's pes planus pre-existed service, in clear contradiction to the Veteran's February 1993 entrance examination.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Additional VA opinions were provided in December 2014 and in August 2015.  The physician stated in the August 2015 VA opinion that the Veteran's present foot disorder, to include heel spurs, pes planus, and/or plantar fasciitis, is less likely as not related to the Veteran's period of active military service.  She went on to note that there is no evidence of chronicity of the foot condition after he left service.  He was treated for plantar wart.  The examiner found that the current foot condition plantar fasciitis and heel spurs is related to non-service activity or repeated use.  The onset was several years later and the onset was not related to service.  Plantar fasciitis is common in middle-aged people.  It can happen in one foot or both feet.  Plantar fasciitis is caused by straining the ligament that supports your arch.  Repeated strain can cause tiny tears in the ligament.  These can lead to pain and swelling.  The physician concluded by stating that the Veteran had pes planus which did not get aggravated beyond the normal progression.

As noted above, the February 1993 entrance examination report specifically noted that the Veteran had normal arches upon enlistment.  Therefore, the Board finds that the August 2015 VA opinion that the Veteran's pes planus is less likely as not related to his period of active military service, as the Veteran had pes planus which did not get aggravated beyond the normal progression, is inadequate.  

As such, this issue must regrettably again be remanded once again in order to obtain further clarification regarding the etiology of the Veteran's pes planus. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the August 2015 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's pes planus was incurred during or caused by his period of active military service, including specific activity during that period, such as running, jumping, marching, climbing, hiking in combat boots, etc.  In providing this opinion, the examiner is advised that the evidence of record, to specifically include the Veteran's February 1993 entrance examination, does not reflect that the Veteran's pes planus pre-existed service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






